               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


SHAMBER HOLLINS                                                         PLAINTIFF

v.                                      CIVIL ACTION NO. 2:19-CV-28-KS-MTP

CITY OF COLUMBIA, MISSISSIPPI, et al.                               DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons below, the Court grants in part and denies in part

Defendants’ Motion for Judgment on the Pleadings [9]. The Court grants the motion

as to Plaintiff’s excessive-force claim against Defendant Sellers, her false arrest

claims against both Sellers and Nate Cook, her First Amendment retaliation claims

against both Sellers and Nate Cook, her failure-to-train claims against both Sellers

and Nate Cook, and her Section 1983 and 1985 conspiracy claims against both Sellers

and Nate Cook. The Court denies the motion in all other respects. The Court likewise

denies Plaintiff’s request to amend the Complaint and correct the pleading

deficiencies, but Plaintiff may file a separate motion for leave to amend accompanied

by a proposed Amended Complaint.

                                  I. BACKGROUND

      Plaintiff claims that she was beaten by a police officer at a traffic checkpoint

while her children watched. She admits that she did not immediately stop, claiming

that she did not recognize that it was a checkpoint. She also admits that she had no

driver’s license or proof of insurance. However, she alleges that Defendant Nate Cook,
a police officer employed by Columbia, Mississippi, was immediately hostile toward

her, belittling her and using profanity. She further alleges that he forcibly removed

her from the vehicle before she had a chance to comply with his order to exit, and that

he began beating her when she asked why she was being arrested. Plaintiff claims

that she cried for help, but two other officers on the scene, Defendants Jeremy Sellers

and Jason Cook, ignored her.

      She filed this lawsuit against Columbia, Mississippi, Nate Cook, Jeremy

Sellers, and Jason Cook, claiming that they caused severe injuries. She asserted

federal claims of false arrest and excessive force in violation of the Fourth

Amendment, retaliation for the exercise of her right to free speech in violation of the

First Amendment, a failure-to-train claim against the City, as well as various state-

law claims. Defendants Nate Cook and Jeremy Sellers filed a Motion for Judgment

on the Pleadings [9], which the Court now addresses.

                                   II. DISCUSSION

A.    Standard of Review

      A “motion for judgment on the pleadings under Rule 12(c) is subject to the same

standard as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace, Inc., 528 F.3d

413, 418 (5th Cir. 2008). To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Great Lakes Dredge & Dock Co. LLC v. La. State,

624 F.3d 201, 210 (5th Cir. 2010) (punctuation omitted). “To be plausible, the


                                          2
complaint’s factual allegations must be enough to raise a right to relief above the

speculative level.” Id. (punctuation omitted). The Court must “accept all well-pleaded

facts as true and construe the complaint in the light most favorable to the plaintiff.”

Id. But the Court will not accept as true “conclusory allegations, unwarranted factual

inferences, or legal conclusions.” Id. Likewise, “a formulaic recitation of the elements

of a cause of action will not do.” PSKS, Inc. v. Leegin Creative Leather Prods., Inc.,

615 F.3d 412, 417 (5th Cir. 2010) (punctuation omitted). “While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.”

Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

      Defendants argue that “heightened pleading” is required in cases where the

defendant asserts qualified immunity as a defense. Plaintiff argues that no

heightened pleading standard applies. Although the Fifth Circuit’s case law has been

less than clear on this point – and, unfortunately, this Court has perpetuated the lack

of clarity – Plaintiff is correct: “[W]hen, as here, a qualified immunity defense is

asserted in an answer or a motion to dismiss, the district court must – as always – do

no more than determine whether the plaintiff has filed a short and plain statement

of his complaint, a statement that rests on more than conclusions alone.” Anderson v.

Valdez, 845 F.3d 500, 589-90 (5th Cir. 2016).

      The confusion surrounding this issue appears to stem from Reyes v. Sazan, 168

F.3d 158 (5th Cir. 1999). In Reyes, the Court of Appeals held that when a plaintiff

asserts claims against individual defendants but fails to plead them with


                                           3
particularity, the trial court should order them to file a Rule 7(a) reply, as provided

in Schultea v. Wood, 47 F.3d 1427, 1430 (5th Cir. 1995). Reyes, 168 F.3d at 161. The

Court said: “The Schultea rule governing the Rule 7(a) reply is an instantiation of the

more general principle that ‘heightened pleading’ is needed in qualified immunity

cases. Heightened pleading requires allegations of fact focusing specifically on the

conduct of the individual who caused the plaintiffs’ injury.” Id.; see also Nunez v.

Simms, 341 F.3d 385, 388 (5th Cir. 2003); Wicks v. Miss. State Employment Servs.,

41 F.3d 991, 995 (5th Cir. 1995).

      The Court of Appeals has since clarified that “the heightened pleading

standard derived from Rule 9 does not apply to the complaint or to any reply merely

because an answer or motion to dismiss asserts a defense of qualified immunity.”

Anderson, 845 F.3d at 590. Rather, “the general pleading standard from Rule 8(a)(2)”

applies when considering whether a plaintiff has stated a claim against an individual

defendant for the violation of constitutional rights. Id.

      “First, the district court must insist that a plaintiff suing a public official under

§ 1983 file a short and plain statement of his complaint, a statement that rests on

more than conclusions alone,” as required by Rule 8(a)(2). Schultea, 47 F.3d at 1433-

34; see also Anderson, 845 F.3d at 590; O’Reilly v. Univ. of Miss. Med. Ctr., 2019 WL

2583520, at *5 (S.D. Miss. June 24, 2019); Rodriguez v. Bexar County, 2018 WL

4431433, at *9 (W.D. Tex. Sept. 17, 2018). This is not a heightened pleading standard,

Anderson, 845 F.3d at 590, but the plaintiff must “plead specific facts that both allow


                                            4
the court to draw the reasonable inference that the defendant is liable for the harm

he has alleged and that defeat a qualified immunity defense with equal specificity.”

Hinojosa v. Livingston, 807 F.3d 657, 664 (5th Cir. 2015). In that respect, it is no

different than the typical 12(b)(6) standard of review under Iqbal.

      Then, the Court may, “in its discretion, insist that a plaintiff file a reply

tailored to the defendant’s answer or motion to dismiss pleading the defense of

qualified immunity.” Anderson, 845 F.3d at 590. “Even if the district court does so

insist, Schultea requires it to apply Rule 8(e)(1)’s standard to the reply, emphasizing

that it is the only rule that governs the content of replies.” Id. (punctuation omitted).

B.    Qualified Immunity

      Defendants raised the defense of qualified immunity. “The doctrine of qualified

immunity protects government officials from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009). “Although nominally a defense, the

plaintiff has the burden to negate the defense once properly raised.” Poole v.

Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).

      There are two steps in the Court’s analysis. First, the Court determines

whether the defendant’s “conduct violates an actual constitutional right.” Brumfield

v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008). Second, the Court must “consider

whether [the defendant’s] actions were objectively unreasonable in the light of clearly


                                           5
established law at the time of the conduct in question.” Id. The Court may address

either step first. Pearson, 555 U.S. at 236.

      “The qualified immunity standard gives ample room for mistaken judgments

by protecting all but the plainly incompetent or those who knowingly violate the law.”

Brumfield, 551 F.3d at 326. The Court “applies an objective standard based on the

viewpoint of a reasonable official in light of the information then available to the

defendant and the law that was clearly established at the time of the defendant=s

actions.” Freeman v. Gore, 483 F.3d 404, 411 (5th Cir. 2007). Each Defendant=s

“entitlement to qualified immunity must be considered on an individual basis.”

Randle v. Lockwood, No. 16-50393, 2016 U.S. App. LEXIS 20326, at *11 n. 7 (5th Cir.

Nov. 10, 2016) (citing Meadours v. Ermel, 483 F.3d 417, 421-22 (5th Cir. 2007)).

C.     Excessive Force

      First, Defendants argue that Plaintiff failed to allege sufficient facts to state a

claim of excessive force. “When a plaintiff alleges excessive force during an

investigation or arrest, the federal right at issue is the Fourth Amendment right

against unreasonable seizures.” Shumpert v. City of Tupelo, 905 F.3d 310, 320 (5th

Cir. 2018). “To establish a Fourth Amendment excessive-force claim, a plaintiff must

show that she suffered (1) an injury that (2) resulted directly and only from the use

of force that was excessive to the need and that (3) the force was objectively

unreasonable.” Westfall v. Luna, 903 F.3d 534, 547 (5th Cir. 2018). “Determining

whether the force used was objectively unreasonable requires careful attention to the


                                           6
facts and circumstances of each particular case, including (1) the severity of the crime

at issue, (2) whether the suspect posed an immediate threat to the safety of the

officers or others, and (3) whether she is actively resisting arrest or attempting to

evade arrest by flight.” Id. (punctuation omitted). “The reasonableness of a particular

use of force must be judged from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.” Trammell v. Fruge, 868 F.3d 332, 340

(5th Cir. 2017). The “overarching question is whether the officers’ actions are

objectively reasonable in light of the facts and circumstances confronting them.” Id.

      1.     Nate Cook

      Plaintiff alleged that Defendant Nate Cook was “immediately hostile” when he

pulled her over, and that his “tone was hostile and abrasive. . . .” Complaint at 3,

Hollins v. City of Columbia, Miss., No. 2:19-CV-28-KS-MTP (S.D. Miss. Feb. 18,

2019), ECF No. 1. She claims that he “used profanity and belittled her in front of her

minor children.” Id. According to Plaintiff, Nate Cook demanded that she exit the

vehicle, but before she had a chance to comply he “forcibly removed her from the

vehicle.” Id. at 4. She put her hands on top of the car, and he “forcibly grabbed her

arm and hand, pushed her, and placed her in hand cuffs . . . .” Id. Plaintiff claims that

Nate Cook “began hitting her and threw her to the ground” as he took her to his patrol

car, without any provocation or cause. Id. According to Plaintiff’s Complaint, she did

not resist, and only attempted to ask what she was being arrested for. Id. Plaintiff

claims that Nate Cook’s mistreatment of her caused “multiple contusions, a lacerated


                                           7
lip, multiple abrasions, and a closed head injury.” Id.

      In summary, Plaintiff claims that Nate Cook beat her during a traffic stop

without provocation or cause, causing multiple injuries. These allegations are

sufficient to state an excessive-force claim under the Fourth Amendment against

Defendant Nate Cook. Contrary to Defendant’s argument in briefing, these are not

vague, conclusory allegations. Plaintiff is not required to provide exhaustive details.

Rather, she is only required to provide a short, plain statement of her claim,

supported by specific factual allegations. She has done so.

      2.     Jeremy Sellers

      As for Defendant Sellers, Plaintiff alleged, without any factual elaboration,

that he “assisted” Nate Cook. Id. at 3. She also alleged that once Nate Cook started

hitting her, she “yelled for help from the two other officers on the scene, . . . who

refused to come to her aid.” Id. at 4. These allegations are not sufficient to state an

independent excessive-force claim against Defendant Sellers. Indeed, Plaintiff has

not even alleged that Defendant Sellers used force during the stop. Therefore, she did

not plead sufficient facts to state an independent excessive-force claim against

Defendant Jeremy Sellers.

      3.     Qualified Immunity

      Defendants also argue that Plaintiff’s excessive-force claim is barred by

qualified immunity because Plaintiff failed to allege “all the necessary and relevant

facts and circumstances surrounding the alleged use of force.” Memorandum of


                                           8
Authorities at 5, Hollins v. City of Columbia, Miss., No. 2:19-CV-28-KS-MTP (S.D.

Miss. May 17, 2019), ECF No. 10. Specifically, Defendants argue that Plaintiff did

not plead enough facts for the Court to assess the reasonableness of Nate Cook’s

alleged actions.

      The Court disagrees. Plaintiff alleged that Cook forcibly removed her from her

vehicle before she had a chance to comply with his command. Complaint [1], at 4.

According to Plaintiff’s version of the facts, she had no opportunity to resist arrest or

to do anything meriting the beating Cook gave her. According to her, she asked why

he was arresting her, and he began hitting her without provocation or cause. Id. at 4.

These allegations, if true, preclude the applicability of a qualified immunity defense.

It is not reasonable for an officer to use the degree of force alleged here when a suspect

only asks why she is being arrested and does not physically resist arrest. See Hoffman

v. Sheffield, 21 F.3d 1109, 1994 WL 171681, at *6 (5th Cir. 1994); Hawn v. Hughes,

2016 WL 1260747, at *4 (N.D. Miss. Mar. 30, 2016); Mayfield v. Brewer, 2014 WL

5392464, at *6 (S.D. Miss. Oct. 22, 2014).

      Of course, Defendants dispute Plaintiff’s version of the story, arguing that she

omitted key facts. That may be true, but when reviewing a motion to dismiss under

Rule 12(b)(6), the Court must “accept all well-pleaded facts as true and construe the

complaint in the light most favorable to the plaintiff.” Great Lakes Dredge & Dock,

624 F.3d at 210.

D.    False Arrest


                                             9
      Next, Defendants argue that Plaintiff did not plead sufficient facts to state a

claim of false arrest in violation of the Fourth Amendment. “The Fourth Amendment

guarantees the right of the people to be secure in their persons . . . against

unreasonable searches and seizures . . . and that no warrants shall issue, but upon

probable cause.” Arizmendi v. Gabbert, 919 F.3d 891, 897 (5th Cir. 2019) (quoting

U.S. CONST. amend. IV). Therefore, “[t]o remain within the bounds of the Fourth

Amendment, a warrantless arrest must be supported by probable cause.” Sam v.

Richard, 887 F.3d 710, 715 (5th Cir. 2018).

      “Probable cause is established by facts and circumstances within the officer’s

knowledge that are sufficient to warrant a prudent person, or one of reasonable

caution, in believing, in the circumstances shown, that the suspect has committed, is

committing, or is about to commit an offense.” Arizmendi, 919 F.3d at 897. “When

considering what a reasonable person would have concluded, we take into account

the expertise and experience of the law enforcement officials.” United States v. Nunez-

Sanchez, 478 F.3d 663, 667 (5th Cir. 2007). To be liable, the officers “must not be

aware of facts constituting probable cause to arrest or detain the person for any

crime.” Cole v. Carson, 802 F.3d 752, 764 (5th Cir. 2015).

      The Court need not separately analyze Plaintiff’s false arrest claims against

Defendant Nate Cook and Defendant Jeremy Sellers. Plaintiff admitted that she told

Nate Cook that she did not have a driver’s license or proof of insurance. “No person

shall drive or operate a motor vehicle . . . upon the highways of the State of Mississippi


                                           10
without first securing an operator’s license . . . .” MISS. CODE ANN. § 63-1-5(1)(a). “A

person who violates this [law] is guilty of a misdemeanor” punishable by

imprisonment and fine. MISS. CODE ANN. § 63-1-5(4). Therefore, it is undisputed that

Plaintiff was committing a crime at the time of the arrest, and that Defendants knew

she was committing a crime.

       Both the Fifth Circuit and Supreme Court have held that “warrantless arrests

for misdemeanor violations committed in the presence of the officer do not violate the

Fourth Amendment.” Price v. Roark, 256 F.3d 364, 369-70 (5th Cir. 2001) (citing

Atwater v. City of Lago Vista, 532 U.S. 318, 121 S. Ct. 1536, 149 L. Ed. 2d 549 (2001)).

Accordingly, Defendants had probable cause to arrest Plaintiff, and her false arrest

claim fails. See Ashcraft v. City of Vicksburg, 2013 WL 3207411, at *11 (S.D. Miss.

June 24, 2013).

E.     First Amendment

       Next, Defendants argue that Plaintiff did not plead sufficient facts to state a

First Amendment retaliation claim. 1 To state a First Amendment retaliation claim,

Plaintiff must allege facts demonstrating (1) that she was engaged in constitutionally

protected activity, (2) that Defendants’ actions caused her to suffer an injury that

would chill a person of ordinary firmness from continuing to engage in that activity,

and (3) that Defendants’ adverse actions were substantially motivated against her


1 Plaintiff pleaded separate counts of “First Amendment Freedom of Expression” and First
Amendment retaliation. Complaint [1], at 6-7. The Court does not understand the difference between
these counts. Plaintiff did not clarify them in briefing. Therefore, the Court will analyze them as a
single count of First Amendment retaliation.
                                                 11
exercise of constitutionally protected conduct. Keenan v. Tejada, 290 F.3d 252, 258

(5th Cir. 2002).

      A Section 1983 claim requires proof of an injury. Id. at 259. Thus, “a retaliation

claim requires some showing that the plaintiffs’ exercise of free speech has been

curtailed.” Id. Plaintiff did not allege that she refrained from speaking because of

Defendants’ actions. In fact, she alleged that she “yelled for help” and “begged for

medical attention” after Nate Cook beat her. Complaint [1], at 4. Likewise, Plaintiff

did not allege that she will refrain from speaking in the future because of Defendants’

actions. Therefore, Plaintiff has not pleaded any facts demonstrating that her speech

has been or will be curtailed, or that she suffered an injury for the purpose of a First

Amendment retaliation claim.

F.    Failure to Train

      Defendants also argue that Plaintiff did not plead sufficient facts to state a

failure-to-train claim against them. To state a Section 1983 failure-to-train claim

against a supervisory official, a plaintiff must allege facts demonstrating “(1) the

supervisor’s failure to train; (2) the failure to train resulted in the violation of the

plaintiff’s rights; and (3) the failure to train shows deliberate indifference.” Zadeh v.

Robinson, – F.3d – , 2019 WL 2752310, at *10 (5th Cir. July 2, 2019). “For deliberate

indifference, there must be actual or constructive notice that a particular omission in

their training program causes . . . employees to violate citizens’ constitutional rights

and the actor nevertheless chooses to retain that program.” Id. (punctuation omitted).


                                           12
        Plaintiff did not allege that either Nate Cook or Jeremy Sellers were

supervisory officials at the time of the events leading to this suit. Although she

generally asserted each claim against all Defendants, it appears that the failure-to-

train claim was intended to be asserted as to the City alone. Therefore, because

Plaintiff has not alleged any facts demonstrating that Defendants Nate Cook and

Jeremy Sellers were supervisory officials, the Court grants their motion to dismiss

the failure-to-train claim asserted against them.

G.      Negligent and Intentional Infliction of Emotional Distress

        Defendants argue that they are entitled to qualified immunity against

Plaintiff’s state-law claims of negligent and intentional infliction of emotional

distress. “Qualified immunity is only a defense to federal, not state claims.” Boisseau

v. Town of Walls, Miss., 138 F. Supp. 3d 792, 805 (N.D. Miss. 2015); see also Riggins

v. City of Indianola, Miss., 2015 WL 5568392, at *4 (N.D. Miss. Sept. 22, 2015) (citing

Mawhirt v. Ahmed, 8 F. App’x 125, 127 (2d Cir. 2001)). Therefore, the Court denies

Defendants’ motion as to Plaintiffs’ state-law claims for negligent and intentional

infliction of emotional distress.

H.      Conspiracy

        Defendants argue that Plaintiff did not plead sufficient facts to state a claim

of conspiracy under either 42 U.S.C. § 1983 or 1985. 2


2 Plaintiff’s Complaint was not clear as to whether her conspiracy claim was asserted under 42
U.S.C. § 1985, 42 U.S.C. § 1983, or state law. Defendants assumed it was a federal conspiracy claim,
and Plaintiff did not address the issue in briefing. Therefore, the Court will likewise assume Plaintiff
intended to plead a federal conspiracy claim.
                                                  13
      First, to state a Section 1985 claim, Plaintiff must allege specific facts

demonstrating that Defendants “(1) conspired; (2) for the purpose of depriving, either

directly or indirectly, [Plaintiff] of the equal protection of the laws, or of equal

privileges and immunities under the laws; and (3) took or caused action in

furtherance of the conspiracy; which (4) injured [Plaintiff] or deprived [her] of [her]

rights and privileges as a United States citizen.” Shaw v. Villanueva, 918 F.3d 414,

419 (5th Cir. 2019). “[T]he conspiracy must also have a racially based animus.”

Lockett v. New Orleans, 607 F.3d 992, 1002 (5th Cir. 2010).

      Plaintiff has not alleged that Defendants acted out of any race- or class-based

animus. Therefore, she did not plead sufficient facts to state a conspiracy claim under

42 U.S.C. § 1985(3).

      Next, to state a conspiracy claim under § 1983, Plaintiff “must not only allege

facts that establish (1) the existence of a conspiracy involving state action, but also

(2) a deprivation of civil rights in furtherance of the conspiracy by a party to the

conspiracy.” Shaw, 918 F.3d at 419. To be clear, Plaintiff must allege “facts from

which a trier of fact could reasonably conclude that [each Defendant] agreed with

others to commit an illegal act and that a deprivation of constitutional rights

occurred. A conclusory allegation of conspiracy is insufficient.” Rodriguez v. Neely,

169 F.3d 220, 222 (5th Cir. 1999).

      Plaintiff did not allege any specific facts from which a trier of fact could

conclude that Defendants conspired to deprive her of constitutional rights. She only


                                          14
made a conclusory allegation of conspiracy. That is not enough to state a conspiracy

claim under Section 1983. Therefore, the Court grants Defendants’ motion as to any

conspiracy claim under Section 1983.

I.     Bystander Liability

       Finally, Defendants argue that Plaintiff did not plead sufficient facts to state

a claim of bystander liability against Defendant Jeremy Sellers. 3 “There is bystander

liability [under Section 1983] for an officer who is present at the scene and does not

take reasonable measures to protect a suspect from another officer’s use of excessive

force.” Pena v. City of Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018). To state a

bystander liability claim against Sellers, Plaintiff must allege facts demonstrating

that Sellers “(1) [knew] that a fellow officer [was] violating an individual’s

constitutional rights; (2) [had] a reasonable opportunity to prevent the harm; and (3)

[chose] not to act.” Hamilton v. Kindred, 845 F.3d 659, 663 (5th Cir. 2017).

       Plaintiff alleged that Defendant Sellers was present when Nate Cook beat her,

that she “yelled for help,” and that he “refused to come to her aid.” Complaint [1], at

4. These allegations are enough to state a plausible claim that Sellers knew Cook was

using excessive force against Plaintiff, that he had a reasonable opportunity to

prevent the harm, and that he chose not to act. Therefore, Plaintiff pleaded enough

facts to state a bystander-liability claim against Sellers.



3The Court is uncertain that Plaintiff even asserted a bystander liability claim against Defendant
Sellers. If she intended to proceed against him under such a theory, she made no mention of it in the
Complaint. Regardless, the Court will address Defendants’ argument.
                                                 15
J.    Leave to Amend

      Plaintiff seeks leave to amend and correct any deficiencies in her Complaint.

“Even if a plaintiff’s pleadings are deficient under Rule 12(b)(6), a district court

should freely give leave to amend when justice so requires.” In re Life Partners

Holdings, Inc., 926 F.3d 103, 125 (5th Cir. 2019) (quoting FED. R. CIV. P. 15(a)(2)).

“Rule 15(a) evinces a bias in favor of granting leave to amend.” Id. “[P]ermissible

reasons for denying a motion for leave to amend include undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party . . . , futility

of amendment, etc.” Id.

      Plaintiff did not provide the Court with a proposed Amended Complaint.

Therefore, the Court cannot assess whether amendment would be futile. Accordingly,

the Court denies Plaintiff’s request for leave to amend, but Plaintiff may file a

separate motion for leave to amend accompanied by a proposed Amended Complaint.

                                 III. CONCLUSION

      For these reasons, the Court grants in part and denies in part Defendants’

Motion for Judgment on the Pleadings [9]. The Court grants the motion as to

Plaintiff’s excessive-force claim against Defendant Sellers, her false arrest claims

against both Sellers and Nate Cook, her First Amendment retaliation claims against

both Sellers and Nate Cook, her failure-to-train claims against both Sellers and Nate

Cook, and her Section 1983 and 1985 conspiracy claims against both Sellers and Nate


                                         16
Cook. The Court denies the motion in all other respects. The Court likewise denies

Plaintiff’s request to amend the Complaint and correct the pleading deficiencies, but

Plaintiff may file a separate motion for leave to amend accompanied by a proposed

Amended Complaint.

      SO ORDERED AND ADJUDGED this 23rd day of July, 2019.

                                                   /s/ Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE




                                         17
